DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-7, and 9-12 are pending. Claims 1-2, 4-7, and 9-10 are currently amended. Claims 3 and 8 are cancelled. Claims 11-12 are new.
In response to the amendment, filed 07/18/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 02/04/2022:
Claim objections
Claim rejections under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 103 over Chen in view of Masters

Drawings
The newly submitted drawings are acceptable except for the below objection which has not been resolved.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of convex portions at a bottom surface of said sole other than said inclined support surface, in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  
Claim 5 recites “said pillar-shaped supports” in line 4, which should read “said plurality of pillar-shaped supports” for consistency.  
Claim 7 recites “said pillar-shaped supports” in line 2, which should read “said plurality of pillar-shaped supports” for consistency.  
Claim 7 recites “said cutting comprises removing entirety of said pillar-shaped supports…” The claim appears to be missing “an” before “entirety”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “said sole includes an inclined support surface that is inclined relative to a horizontal reference plane of said additive manufacturing method…” in lines 2-4. It is unclear how an inclined support surface is inclined relative to a horizontal reference plane of the additive manufacturing method. If the claim is intended to require the surface is inclined relative to a horizontal reference plane of said 3D printer, this can be clarified.
Amended claim 6 recites “forming a plurality of convex portions at a bottom surface of said sole other than said inclined support surface to constitute another ground-contact surface design of said sole at said bottom surface other than said inclined support surface.” Amended claim 6 is now dependent on claim 1. Claim 1 has not defined a ground-contact surface design, so the limitation of “another (i.e., additional) ground-contact surface design” is unclear (what is the first/other ground contact surface design?). Further, claim 1 did not require or imply that said inclined support surface was a ground-contact surface design, so the recitation of “other than said inclined support surface” is additionally unclear.
Similarly, new claim 12, dependent on claim 1, recites “such that a bottom end of said plurality of ribs constitutes a still another ground-contact surface design at a bottom surface of said sole other than said inclined support surface.” The claim implies there were at least two previously-defined ground-contact surface designs (“still another”), which there are not. The claim is indefinite for the reasons set forth above for claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al., US 2019/0313732 A1 in view of Prust et al., US 2016/0007671 A1.

Russell teaches a method for manufacturing a shoe ([0083], [0134]) comprising the steps of manufacturing a first material layer with a first plurality of protrusions ([0084]) and a second material layer ([0087]), wherein the first material layer and the second material layer form a shoe sole ([0076]). Russell teaches an additive manufacturing process to form the shoe sole in order to allow for customization of the first and second layers to the individual anatomy of the foot or the body of the future wearer ([0053]-[0054]). A suitable additive manufacturing process includes fused deposition modeling (FDM) ([0055]). 
The first material layer 101 with the plurality of protrusions may form the shoe outsole or midsole, and the second material layer 103 may form the shoe insole or midsole ([0077], [0166], Fig. 4b). The layers may be manufactured in a single additive manufacturing process, integrally provided and manufactured as a single piece, which has many advantages over manufacturing them separately and then attaching them together ([0050]-[0051], [0053]). During manufacturing of the shoe sole, the second material layer is directly printed on top of the protrusions (first material layer) ([0167]). The protrusions may have varying shapes, such as cylinders, and may be hollow or solid ([0026]). Russell teaches the material layers may comprise easy to process lightweight materials, such as a thermoplastic material, and may in particular comprise thermoplastic rubber, polyurethane, and/or ethylene vinyl acetate (EVA), however the material choice is not limited ([0044]-[0049]).
In an embodiment depicted below, the first material layer 101 is three-dimensionally shaped to support the anatomy of the foot, and the second material layer 103 extends beyond the first material layer and supports the medial side wing and heel region ([0166], Fig. 4b): 

    PNG
    media_image1.png
    434
    858
    media_image1.png
    Greyscale

As to claim 1, Russell teaches a method for manufacturing a sole of an article of footwear ([0134]-[0135]), wherein said method is an additive manufacturing method using a 3D printer ([0053]-[0055]) and said sole includes an inclined support surface (bottom surface of second material layer 103) that is inclined relative to a horizontal reference plane (see above) of said additive manufacturing method and that is supported by a plurality of pillar-shaped supports (protrusions (first material layer), [0167]) during said additive manufacturing method ([0051], [0053], second material layer is directly printed on top of protrusions [0167]), said method comprising: forming said plurality of pillar-shaped supports (protrusions) that extend upwardly from said horizontal reference plane to said inclined support surface (see above, Fig. 4b) during said additive manufacturing method ([0051], [0053], [0167]); further forming a sole body that extends upwardly from said inclined support surface during said additive manufacturing method (printing body of second material layer 103 (midsole or insole), which extends upwardly from the inclined support surface, see Fig. 4b above) whereby said sole body is supported by said plurality of pillar-shaped supports at said inclined support surface (printing second material layer 103 on top of protrusions, [0167]).
Russell does not disclose cutting at least a portion of said plurality of pillar-shaped supports at said inclined support surface. 
Prust teaches orthotics for footwear which provide improved support for a wearer’s foot ([0090]), and describes that orthotics are often specially fitted for an individual ([0091]). The orthotics of Prust include a plurality of supports at inclined support surfaces, shown as “pillars” 610, at the bottom surface (see Figs. 6-7 and 10 below, [0093]). The pillars may be of varying heights in order to contour to the bottom surface of the orthotic or to allow portions of the orthotic to bend in response to load to conform to the wearer’s foot and/or shoe ([0097]). Prust teaches that in various embodiments, some pillars may have angled bottom surfaces instead of flat bottom surfaces ([0097]). Prust teaches that the pillar bottoms can be cut in order to adjust the function of the orthotic ([0097]). The orthotic may be made of non-absorbent, washable material, such as EVA foam, for example, and the orthotic may be integral with a shoe ([0102]-[0103]).


    PNG
    media_image2.png
    176
    394
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    518
    474
    media_image3.png
    Greyscale

While it is noted that the disclosure of Prust focuses on a shoe orthotic rather than a shoe sole, it is shown above how Prust teaches the orthotic can be made of the same material (e.g., EVA), serve a similar purpose (support a wearer’s foot, provide a customized fit), and can be made integral with a shoe.
It would have been obvious before the effective filing date of the claimed invention to modify the method of manufacturing a sole comprising a plurality of pillar-shaped supports taught by Russell with the step of cutting at least a portion of the plurality of pillar-shaped supports at the inclined support surface in order to adjust the function of the sole, as taught by Prust.
 
As to claim 2, Russell in view of Prust teaches the method according to claim 1. Russell further discloses wherein said inclined support surface is provided at a heel-up portion at a heel rear end of said sole (Fig. 4b, see below).  The specification does not explicitly define a “heel-up portion” to mean something other than the common meanings associated with the terms, and the inclined support surface below is depicted to include a region with upward slanting surfaces at a heel rear end of the sole.

    PNG
    media_image4.png
    404
    585
    media_image4.png
    Greyscale


As to claim 4, Russell in view of Prust teaches the method according to claim 1. Russell further discloses wherein said plurality of pillar-shaped supports are arranged in alignment at predetermined intervals at said inclined support surface (Fig. 4b).

As to claim 5, Russell in view of Prust teaches the method according to claim 1. Russell does not teach a cutting process or specifics thereof.
Prust teaches the plurality of pillar-shaped supports may be cut while retaining a proximal portion of the plurality of pillar-shaped supports (pillar “bottoms” may be cut, [0097]), and the pillar bottoms are cut in order to adjust the function of the orthotic ([0097]). 
It would have been obvious before the effective filing date of the claimed invention to specify in the method of manufacturing a sole comprising a plurality of pillar-shaped supports wherein at least a portion of said plurality of pillar-shaped supports are cut, as taught by Russell in view of Prust, that said plurality of pillar-shaped supports are cut while retaining a proximal portion of said plurality of pillar-shaped supports so that said proximal portion of said pillar-shaped supports protrudes from said inclined support surface to constitute a ground-contact surface design of said sole at said inclined support surface, in order to adjust the function of the sole, as taught by Prust. Cutting the pillar-shaped supports/protrusions, which previously constituted a ground-contact surface design (Fig. 4b), while retaining a proximal portion which still protrudes, would achieve the claimed intended result of the proximal portion of the same protrusions constituting a ground-contact design of the sole.

As to claim 6, Russell in view of Prust teaches the method according to claim 1.  Russell teaches further forming a plurality of convex portions at a bottom surface of said sole other than said inclined support surface (protrusions other than those extending from said horizontal reference plane to said inclined support surface, e.g., between those and protrusions along outer circumference, see below) and said convex portions constitute another ground-contact surface design of said sole at said bottom surface other than said inclined support surface (part of shoe bottom, Figs. 4b).
Since “convex” has not been defined otherwise by the instant disclosure, and the convex portions do not appear to be depicted in drawings, the common definition of having an outline or surface curved like the exterior of a circle or sphere is used here (Oxford Dictionaries).

    PNG
    media_image5.png
    365
    678
    media_image5.png
    Greyscale


As to claim 9, Russell in view of Prust teaches the method according to claim 1. Russell discloses said additive manufacturing method is a fused deposition modeling ([0055]). 

As to claim 11, Russell in view of Prust teaches the method according to claim 1. Russell teaches said inclined support surface is a rear end surface of a heel region of said sole (see claim 2).

As to claim 12, Russell in view of Prust teaches the method according to claim 1. Russell further teaches said further forming further comprises forming a plurality of ribs that extend upwardly and downwardly along an outer circumferential surface of said sole body such that a bottom end of said plurality of ribs constitutes a still another ground-contact surface design at a bottom surface of said sole other than said inclined support surface (Fig. 4b, see below).

    PNG
    media_image6.png
    385
    841
    media_image6.png
    Greyscale


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Prust et al., as applied to claim 1, with evidentiary support from MatWeb.

As to claim 10, Russell in view of Prust teaches the method according to claim 1. Russell discloses the additive manufacturing method by said 3D printer is performed using a material such as a thermoplastic material, such as thermoplastic rubber, polyurethane, elastomeric polyurethane, polylactic acid, ethylene vinyl acetate (EVA), etc. ([0044]-[0049]). 
Russell does not explicitly disclose using a soft material having an Asker A hardness of 90A or less as measured by an Asker A hardness scale or durometer.
The claim is interpreted to require a soft material having a Shore A hardness of 90A or less, because the hardness of plastics is most commonly measured by the Shore test, and Shore hardness is the preferred method for soft plastics (MatWeb). Asker A is interpreted as the durometer type, whereas Shore A is the hardness scale.
Shore A hardness of materials listed by Russell, such as thermoplastic rubber (Shore A hardness 2-98), PLA (Shore A hardness 67-85), and EVA (Shore A hardness 16-98), according to ranges available from MatWeb, is known to be typically 90A or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Russell therefore teaches the forming is performed using a soft material having an Asker A hardness of 90A or less as measured by a durometer, and it would have been obvious to one of ordinary skill in the art, upon reading Russell, to use such materials for the benefits of their robustness, durability, and light weight, making them suitable for applications in shoes, as taught by Russell ([0045]).

Claims 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 20170252981 A1, previously made of record, with evidentiary support from Kerrigan, US 20190184629 A1.

Li teaches a method of additive fabrication, e.g., fused deposition modeling, of foot orthotics comprising printing a side support and then printing a foot orthotic directly onto the side support; the side support is then mechanically removed after the additive manufacturing is completed (Abstract, [0012], [0050]-[0051], [0170], Figs. 1-2D). Li teaches that the vertical support structure may have openings (as shown below) and may be formed of pillars ([0130]-[0131]). 

    PNG
    media_image7.png
    354
    431
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    334
    557
    media_image8.png
    Greyscale

Li teaches that, after printing, the support structure may be removed from the completed orthotic product by cutting ([0170]). 
Therefore, as to claim 1, Li teaches a method for manufacturing a footwear orthotic, wherein said method is an additive manufacturing method using a 3D printer ([0050]-[0051]) and said footwear orthotic includes an inclined support surface that is inclined relative to a horizontal reference plane (Figs. 10A-C) of said additive manufacturing method and that is supported by a plurality of pillar-shaped supports during said additive manufacturing method ([0051], [0131], Figs. 10A-C), said method comprising: forming said plurality of pillar-shaped supports that extend upwardly from said horizontal reference plane to said inclined support surface during said additive manufacturing method ([0055], [0131], Figs. 10A-C); further forming a footwear orthotic body that extends upwardly from said inclined support surface during said additive manufacturing method whereby said footwear orthotic body is supported by said plurality of pillar-shaped supports at said inclined support surface ([0056], Figs. 10A-C); and cutting to remove at least a portion of said pillar-shaped supports at said inclined support surface ([0170]).
Li discloses manufacturing a footwear orthotic. Li is silent regarding manufacturing a sole of an article of footwear.
However, Li teaches the materials suitable for 3D printing, via extrusion or FDM, the footwear orthotics include nylon polyethylene, polypropylene, ABS, PET, thermoplastic elastomers, polycarbonate, etc. ([0069], [0071], [0097]). These materials are also known to be used for 3d printing, via FDM, custom soles for footwear, which are shaped similarly to foot orthotics, as evidenced by Kerrigan (Abstract, [0001]-[0002], various suitable thermoplastics including nylon [0047], see below).

    PNG
    media_image9.png
    614
    263
    media_image9.png
    Greyscale
       
    PNG
    media_image10.png
    259
    513
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the claimed invention to apply the improved method of manufacturing footwear orthotics to manufacture a sole of an article of footwear. Doing so would widen the applicability of the invention without requiring further substantive changes to the process since the final products are substantially similar in terms of shape, size, and material and can both be made via fused deposition modeling.

As to claim 7, Li teaches that said cutting comprises removing an entirety of said pillar-shaped supports from said inclined support surface (the support structure is removed by cutting [0170], support structure is removed from printed foot orthotic product, Fig. 5). 

As to claim 9, Li teaches the additive manufacturing method is fused deposition modeling ([0050], [0071], [0086]).

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 9-10) that limitations of amended claim 1, including the “plurality of pillar-shaped supports that extend upwardly from said horizontal reference plane to said inclined support surface,” “a sole body that extends upwardly from said inclined support surface…whereby said sole body is supported by said plurality of pillar-shaped supports at said inclined surface,” and cutting a portion of the plurality of pillar-shaped supports at the inclined support surface are not found implicitly or explicitly in the relied-upon references nor are they suggested thereby nor generally by the knowledge available to one of ordinary skill in the art. Applicant describes that during their process, the plurality of pillar-shaped supports bear against the reference plane of the 3D printer and provide support to the outsole during additive manufacturing of the sole body. Regarding the cutting process, a cutting plane is set and then the pillar shaped supports are cut along the cutting plane. Applicant argues that the references do not teach or suggest Applicant’s invention as recited in claim 1 and described in the specification.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the plurality of pillar-shaped supports bear against the reference plane of the 3D printer; setting a cutting plane, cutting along the cutting plane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The cited limitations have been addressed in the claim rejection of amended claim 1 and are further addressed below.
Applicant argues (p. 11) that the protrusions of Russell do not extend upwardly from a horizontal reference plane to the inclined support surface, as required by claim 1, and “the alleged protrusions 101 are formed above and quite a distance from any sort of horizontal reference plane of a 3D printer that could be envisaged relative to the sole.” 
The argument is not found persuasive. Certain protrusions extend upwardly from a horizontal reference plane to the inclined support surface, as shown in the annotated Fig. 4b provided in the rejection of amended claim 1 and reproduced below:

    PNG
    media_image1.png
    434
    858
    media_image1.png
    Greyscale

Applicant argues (p. 11) that there would be no motivation “to cut and remove” the protrusions of Russell because they are at the core of Russell’s invention.
The argument is not found persuasive. Claim 1 does not require all of the protrusions are cut and removed, and the modification did not propose doing so. The claim requires “cutting at least a portion” of the protrusions. Prust teaches that cutting the bottoms of similar protrusions is useful to adjust the function of a similar foot-supporting product. Therefore, one of ordinary skill in the art would recognize that cutting a portion of the protrusions could be useful to adjust the functionality of the footwear sole.
Applicant argues (p. 11) that the protrusions of Russell surely do not serve as supports for the fabrication thereupon of a sole body during an additive manufacturing process, whereby the protrusions are cut away at the supported surface, as recited in Applicant’s claim 1.
The argument is not found persuasive. Russell teaches additively manufacturing both layers of the sole and printing the second material layer directly on top of the protrusions (e.g., [0167]). As set forth above, Prust teaches cutting a portion of the pillar-shaped supports/protrusions. The claim does not require the protrusions are cut away at the supported surface. The claim recites “cutting at least a portion of said plurality of pillar-shaped supports at said inclined support surface.” The claim can reasonably be interpreted in view of the specification to require cutting at least a portion of the plurality of pillar-shaped supports which are located at the inclined support surface.
Applicant argues (p. 12) that Prust does not teach an additive manufacturing process or the pillars provided as a support during an additive manufacturing process, as required by amended claim 1.
The argument is not found persuasive. Prust is not relied upon for the argued limitations, primary reference Russell teaches additive manufacturing and printing on top of the pillar-shaped supports/protrusions.
Applicant’s arguments with respect to rejections over Chen in view of Masters have been considered but are moot because the current rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 1754       
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754